UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1473


KAREEM ABU-BAKAR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 25, 2009              Decided:   April 6, 2009


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Winston Wen-Hsiung Tsai, Bethesda, Maryland, for Petitioner.
Gregory G. Katsas, Assistant Attorney General, Linda Wernery,
Assistant   Director, Sarah  Maloney, Office  of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem   Abu-Bakar,     a     native    and     citizen    of   Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       denying   his       motion   to    reopen.        We   have

reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion as

untimely.      See    8    C.F.R.   §     1003.2(c)(2)       (2008);    Mosere     v.

Mukasey, 552 F.3d 397, 400 (4th Cir. 2009) (“[I]t is impossible

for us to say that the BIA abused its discretion in finding

Mosere’s motion [to reopen], filed more than eleven years after

the order of voluntary departure, untimely.”).                   Accordingly, we

deny the petition for review.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 PETITION DENIED




                                          2